Military pay; readjustment pay (lump sum); entitlement. — Plaintiff served in the United States Army from February 1, 1967 to his involuntary release on August 10, 1971, a period of 4 years, 6 months and 9 days of continuous active duty. Plaintiff seeks readjustment pay under the provisions of 10 U.S.C. § 687 (Supp. III, 1965-67). This case came before the court on plaintiff’s motion for summary judgment. Upon consideration thereof, together with the response in opposition thereto, without oral argument, the court concluded, on the basis of the decision by this court in Schmid v. United States, 193 Ct. Cl. 780, 436 F. 2d 987 (1971), cert. denied, 404 U.S. 951, that plaintiff is entitled to recover. On December 13, 1972, by order, the court granted plaintiff’s motion and entered judgment for plaintiff with the amount of recovery to be determined in further proceedings. In accordance with the order of the court, a memorandum report of the commissioner as to the amunt due, and a stipulation of the parties, on January 29,1973 judgment was entered for plaintiff for $8,640.00.